Citation Nr: 0716602	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  97-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for perforation of the nasal septum.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a psychiatric disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) from June 1994 to November 
2003.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

N. McElwain


INTRODUCTION

The veteran had active service from November 1956 to July 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 1995 and September 
1996 by the Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

As will be discussed below, the Board finds that new and 
material evidence has been received for the claim of service 
connection for a psychiatric disorder, and it is therefore 
reopened.  The issues of entitlement to service connection 
for the psychiatric disorder and TDIU are addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran does not have exposed nasal passages.

2.  The veteran's claim for service connection for a 
psychiatric disorder was previously denied by the Board in 
January 1990.

3.  Evidence presented since January 1990 is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.






CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
perforation of the nasal septum have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6504 (2006).

2.  The January 1990 Board decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C. § 
4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).  

3.  New and material evidence sufficient to reopen a claim 
for service connection for a psychiatric disorder has been 
presented.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nasal septum perforation
The service-connected perforation of the nasal septum is 
rated under Diagnostic Code (DC) 6504, which rates "nose, 
loss of part of, or scars".  During the pendency of this 
appeal, effective October 7, 1996, 38 C.F.R. § 4.97 was 
amended.  The amendment does not affect the analysis of this 
claim, however.  The method of determining the rating 
percentage for loss of part of the nose remained the same 
after the amendment.  See 38 C.F.R. § 4.97, DC 6504 (only 
change is to specify that DC 7800 may be used as an 
alternative rating code).  Consequently, the discussion below 
will not distinguish between the "new" and "old" rating 
criteria.

VA examinations were conducted in June 1995, February 1999, 
and December 2003.  X-ray images taken for each examination 
reported normal paranasal sinuses.  None of the examination 
records report that the veteran had a facial scar.  The June 
1995 VA examination record reports that the nasal septum had 
a large perforation, and a collapsed ala nasi.  The February 
1999 VA examination record reported that the veteran had a 
nasal septal perforation, with no nasal obstruction, speech 
impairment, pain, crusting, or discharge.  The December 2003 
VA examination record reports that the veteran had a nasal 
septum perforation of about 1.5 centimeters in diameter.  The 
ala nasi was no longer collapsed.  

DC 6504 provides a 30 percent rating for a nasal loss that 
results in the exposure of both nasal passages.  Because 
there is no evidence of exposed nasal passages, a 30 percent 
rating is not warranted under DC 6504.  Moreover, a rating 
under DC 7800 is not warranted because there is no indication 
of disfigurement in the examination reports.

In March 2005 and May 2006, the VA sent a letter to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) for this claim.  Although 
notice was provided after the initial adjudication, the claim 
was subsequently readjudicated without taint from the prior 
decisions after each letter, no prejudice has been alleged, 
and none is apparent from the record.  The VA has done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records and providing VA examinations.  Consequently, the 
duty to notify and assist has been met.

Psychiatric disorder
A claim for service connection for a psychiatric disorder was 
denied by the Board in January 1990.  The January 1990 Board 
decision is final based on the evidence then of record.  38 
U.S.C. § 7104(b) (West 1991)); 38. C.F.R. § 20.1100 (1989).  
However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  New and material evidence is defined as evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).

The 1990 Board decision denied service connection for a 
psychiatric disorder because "the service medical records do 
not confirm that an acquired psychiatric disorder was present 
during the veteran's active service, and the post service 
presence of such a disorder has not been objectively 
confirmed."  The Board added that there as "no basis for a 
conclusion that an acquired psychiatric disorder is 
attributable to the veteran's active service or to his 
service-connected Hansen's Disease."  

Evidence received subsequent to the 1990 Board decision 
includes treatment records reporting diagnoses of anxiety and 
depression.  See, e.g., May 1994 private physician's letter; 
September 2000 and October 2004 VA Outpatient Clinic record.  
These diagnoses bear directly and substantially upon the 
matter under consideration and are sufficiently significant 
as to mandate consideration.  Consequently, the claim is 
reopened, and, to this extent only, the veteran's appeal is 
granted.  As will be discussed in the Remand portion of this 
decision, further development is required prior to the 
Board's adjudication of the merits of the veteran's appeal.


ORDER

A rating in excess of 10 percent for perforation of the nasal 
septum is denied.

New and material evidence having been submitted on the issue 
of entitlement to service connection for a psychiatric 
disorder, the application to reopen the claim is granted.


REMAND

The veteran contends that his psychiatric disorder is related 
to his service-connected Hansen's Disease.  This matter has 
not been adjudicated in the first instance by the AOJ.  
Consequently, due process mandates that the matter be 
remanded in accord with Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Additionally, the Board finds that a VA 
examination is needed to determine whether the veteran's 
psychiatric disorder, most recently diagnosed as depression, 
is related to the service-connected Hansen's Disease, which 
is currently rated at 100 percent.  

Because the TDIU evaluation is inextricably intertwined with 
the issue of service connection for a psychiatric disorder, 
the issue of TDIU is held in abeyance pending completion of 
the development discussed below.  See Hoyer v. Derwinski, 1 
Vet. App. 208, 209-10 (1991).

The case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA psychiatric examination.  If a 
psychiatric disorder is diagnosed, the 
examiner should opine as to whether the 
disorder is at least as likely as not (a 
50 percent or greater degree of 
probability) etiologically related to 
service or the service-connected Hansen's 
Disease.  A rationale should be provided 
for the opinion reached.  All testing 
deemed necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


